I N T HE C OURT OF A P P E A L S OF T E NNE S S E E

                                               E A S T E RN S E C T I ON
                                                                                    F IL E D
                                                                                     Oc tober 2, 1996

                                                                                C e c il C ro w s o n , J r.
V I C T OR I A NGOZ I A NE NE                             )    HA MI L T ON C OUNT p e lla t e C o u r t C le r k
                                                                                ApY
                                                          )    03A01- 9511- CV- 00387
        Pl a i nt i f f - Appe l l e e                    )
                                                          )
                                                          )
        v.                                                )    HON. WI L L I A M L . BROWN,
                                                          )    J UDGE
                                                          )
J OHN N N A MDI A NE NE                                   )
                                                          )
        De f e n d a n t - A p p e l l a n t              )    A F F I RME D A ND RE MA NDE D




J OHN R. ME L DORF , I I I , OF HI X S ON F OR A P P E L L A NT

P HI L L I P C . L A WRE NC E OF C HA T T A NOOGA F OR A P P E L L E E




                                       O P I N I O N




                                                                                Go d d a r d , P . J .




                 T h e De f e n d a n t , J o h n Nn a md i A n e n e a p p e a l s a j u d g me n t o f

t h e C i r c u i t C o u r t o f Ha mi l t o n C o u n t y g r a n t i n g V i c t o r i a Ng o z i

A n e n e ' s p e t i t i o n f o r d i v o r c e a n d a wa r d i n g h e r c u s t o d y o f t h e i r

t h r e e mi n o r c h i l d r e n .       Mr . A n e n e r a i s e s f i v e i s s u e s o n a p p e a l ,

t wo o f wh i c h a r e j u r i s d i c t i o n a l .         (S e e a ppendi x . )        As t o t he

j u r i s d i c t i o n a l i s s u e s , we f i n d t h a t t h e C i r c u i t C o u r t o f Ha mi l t o n

wa s c o r r e c t i n a s s u mi n g j u r i s d i c t i o n t o h e a r b o t h t h e d i v o r c e a n d
c us t ody i s s ues .       We f i n d t h e r e ma i n i n g i s s u e s t o b e wi t h o u t

me r i t .



                  J o h n a n d V i c t o r i a A n e n e a r e c i t i z e n s o f Ni g e r i a .      t hey

we r e ma r r i e d i n a t r a d i t i o n a l c e r e mo n y i n Ni g e r i a a n d l a t e r

ma r r i e d i n a c h u r c h c e r e mo n y i n A r i z o n a o n Ma y 2 9 , 1 9 8 2 .              At t hat

t i me Mr . A n e n e wa s p u r s u i n g a P h . D. a t A r i z o n a S t a t e a n d Ms .

A n e n e wa s p u r s u i n g me d i c a l s t u d i e s i n Ni g e r i a .      A f t e r c o mp l e t i n g

h e r s t u d i e s , Ms . A n e n e mo v e d t o t h e Un i t e d S t a t e s , a t wh i c h t i me

s he bor e t he f i r s t of t he pa r t i e s ' t hr e e c hi l dr e n, Vi c t or i a .                    Ms .

A n e n e l a t e r r e t u r n e d t o Ni g e r i a t o b e c o me l i c e n s e d t o p r a c t i c e

me d i c i n e t h e r e .



                  Up o n r e c e i v i n g h e r l i c e n s e , Ms . A n e n e r e t u r n e d t o t h e

Un i t e d S t a t e s t o j o i n h e r h u s b a n d i n A r i z o n a .      Mr . A n e n e h a d

r e c e n t l y r e c e i v e d h i s P h . D. b u t wa s u n a b l e t o f i n d e mp l o y me n t .

The par t i e s l i v e d on publ i c a s s i s t a nce f or one y e a r .                   Du r i n g t h i s

t i me , t h e p a r t i e s s e c o n d c h i l d , Ma r i l y n , wa s b o r n .       Al s o dur i ng

t h i s t i me , Ms . A n e n e e n t e r e d a s h e l t e r a n d r e ma i n e d t h e r e f o r

a b o u t a mo n t h i n o r d e r t o a v o i d h e r h u s b a n d ’ s a b u s i v e c o n d u c t .



                  I n 1 9 8 9 , Mr . A n e n e o b t a i n e d a o n e - y e a r c o n t r a c t t o wo r k

f o r C o l g a t e Un i v e r s i t y i n Ha mi l t o n , Ne w Y o r k .       Ms . A n e n e b e g a n a

p e d i a t r i c r e s i d e n c y p r o g r a m i n Ne w Y o r k C i t y .    The pa r t i e s l i v e d

a p a r t a n d t h e c h i l d r e n l i v e d wi t h Mr . A n e n e .        T h e r e a f t e r , Ms .

A n e n e g a v e b i r t h t o t h e p a r t i e s t h i r d c h i l d , Do mi n i c .        Mr .

A n e n e ’ s c o n t r a c t f o r e mp l o y me n t wi t h C o l g a t e Un i v e r s i t y wa s n o t



                                                       2
r e n e we d .     T h e r e a f t e r , Ms . A n e n e a b a n d o n e d h e r r e s i d e n c y a n d t h e

par t i e s r e t ur ned t o Ar i z ona.



                   I n 1 9 9 1 , Mr . A n e n e s e c u r e d e mp l o y me n t i n t h e p o l i t i c a l

s c i e n c e d e p a r t me n t a t Mi s s i s s i p p i S t a t e Un i v e r s i t y i n S t a r k v i l l e ,

Mi s s i s s i p p i .   I n J u n e 1 9 9 2 , Ms . A n e n e b e g a n a p e d i a t r i c s

r e s i dency pr ogr a m i n Chat t a nooga .                Ms . A n e n e i n t e n d e d t o t a k e h e r

c h i l d r e n wi t h h e r t o C h a t t a n o o g a t o l i v e wi t h h e r wh i l e p u r s u i n g

h e r r e s i d e n c y b u t Mr . A n e n e wo u l d n o t a l l o w i t .          Wh i l e l i v i n g i n

C h a t t a n o o g a , Ms . A n e n e t r a v e l e d t o S t a r k v i l l e s e v e r a l t i me s t o

v i s i t he r c hi l dr e n.



                   I n 1 9 9 3 , Ms . A n e n e f i l e d f o r d i v o r c e a n d c u s t o d y o f t h e

c h i l d r e n i n Mi s s i s s i p p i .    Mr . A n e n e h a d l o s t h i s j o b wi t h

Mi s s i s s i p p i S t a t e Un i v e r s i t y .   T h e Mi s s i s s i p p i C o u r t d i s mi s s e d

t h e c a s e a f t e r Mr . A n e n e h a d mo v e d t o C h a t t a n o o g a wi t h t h e

c h i l d r e n a n d wa s r e u n i t e d wi t h Ms . A n e n e i n J u l y o f 1 9 9 3 .              Up o n

h i s a r r i v a l i n C h a t t a n o o g a , Ms . A n e n e l e a s e d a d u p l e x f o r h e r s e l f

a n d h e r f a mi l y .       Wh i l e t h e y we r e l i v i n g t o g e t h e r Mr . A n e n e

c ont i nued hi s pat t e r n of i nce s s a nt t a l ki ng a nd f or c i bl y r e qui r e d

Ms . A n e n e t o h a v e s e x u a l i n t e r c o u r s e wi t h h i m.          On De c e mb e r 3 0 ,

1 9 9 3 , Ms . A n e n e s o u g h t a n o r d e r o f p r o t e c t i o n a n d f i l e d t h e

a c t i o n f r o m wh i c h t h i s a p p e a l a r i s e s .



                   T h e r e wa s t e s t i mo n y a t t r i a l t h a t e s t a b l i s h e s a l o n g

p a t t e r n o f a b u s e b y Mr . A n e n e a g a i n s t Ms . A n e n e .          T h e r e wa s

t e s t i mo n y t h a t Mr . A n e n e f o r c e d h i ms e l f u p o n h e r s e x u a l l y , a n d



                                                        3
phy s i c a l l y a bus e d he r dur i ng t he l a t e r s t a g e s o f he r pr e g na nc y .

He wo u l d a l s o t a l k t o h e r i n c e s s a n t l y , c a u s i n g h e r t o l o s e s l e e p .

T h e t e s t i mo n y s u g g e s t s t h a t t h i s p a t t e r n o f c o n d u c t   b y Mr . A n e n e

l a s t e d f r o m t h e t i me t h e p a r t i e s f i r s t l i v e d t o g e t h e r i n A r i z o n a

u n t i l Ms . A n e n e f i l e d f o r a p r o t e c t i v e o r d e r i n t h e Ha mi l t o n

Count y Ci r c ui t Cour t .



                 T h e T r i a l J u d g e g r a n t e d t h e d i v o r c e a n d a wa r d e d s o l e

c u s t o d y t o Ms . A n e n e .     Re g a r d i n g t h e c u s t o d y i s s u e , t h e T r i a l

J u d g e s p e c i f i c a l l y f o u n d t h a t Mr . A n e n e ' s e f f o r t s t o c r e a t e t h e

i mp r e s s i o n t h a t Ms . A n e n e a b a n d o n e d h e r c h i l d r e n we r e i n c r e d i b l e .

R a t h e r , t h e T r i a l J u d g e f o u n d t h a t Mr . A n e n e h a d c r e a t e d a n

i n t o l e r a b l e h o me l i f e f o r Ms . A n e n e t o t h e e x t e n t t h a t s h e wa s

f or c e d t o l e a v e .     T h e T r i a l J u d g e f o u n d t h a t Ms . A n e n e wa s a wa y

f r o m h e r c h i l d r e n d u r i n g s o me t i me p e r i o d s i n o r d e r t o p u r s u e h e r

e d u c a t i o n a l e n d e a v o r s , b u t s h e a l wa y s ma i n t a i n e d c o n t a c t wi t h t h e

c hi l dr e n.     Fur t her , t he Tr i a l J udge f ound t hat a ny e f f or t s t o s e e

o r r e g a i n p o s s e s s i o n o f t h e c h i l d r e n we r e t h wa r t e d b y Mr . A n e n e .

A l s o , b a s e d o n p r o s p e c t i v e e mp l o y me n t o p p o r t u n i t i e s a n d Mr .

A n e n e ’ s p a s t j o b h i s t o r y , Ms . A n e n e a p p e a r e d t o b e t h e p a r e n t

mo r e c a p a b l e o f p r o v i d i n g f o r t h e c h i l d r e n .



                 Mr . A n e n e a s s e r t s t h a t t h e T r i a l C o u r t e r r e d i n f i n d i n g

t h a t i t h a d s u b j e c t - ma t t e r j u r i s d i c t i o n o v e r t h i s c a s e .

J u r i s d i c t i o n o f t h e T r i a l C o u r t i n d i v o r c e c a s e s i s wh o l l y

g o v e r n e d b y s t a t u t e a n d i s l i mi t e d t o t h a t wh i c h i s e x p r e s s l y

c onf e r r e d by s t a t ut e .      T u r n e r v . Be l l , 1 9 8 T e n n .     2 3 2 , 2 7 9 S . W. 2 d


                                                       4
7 1 ( 1 9 5 5 ) , c e r t . d e ni e d 3 5 0 U. S . 8 4 2 , 7 6 S . C t . 8 3 ; P a g e v .

Tur c ot t , 179 Tenn. 4 9 1 , 1 6 7 S . W. 2 d 3 5 0 ( 1 9 4 3 ) .     Tennes s e e c our t s

ma y g r a n t a d i v o r c e wh e r e t h e p e r s o n s e e k i n g t h e d i v o r c e i s a

b o n a f i d e r e s i d e n t o f T e n n e s s e e wh e n t h e a c t s c o mp l a i n e d o f we r e

c o mmi t t e d o r , i f t h e a c t s c o mp l a i n e d o f we r e c o mmi t t e d o u t s i d e

Tennes s e e , i f t he pl a i nt i f f has r e s i ded i n Tenne s s e e f or s i x

mo n t h s p r i o r t o f i l i n g t h e c o mp l a i n t f o r d i v o r c e .       T. C. A. 36- 4-

104.



                     Mr . A n e n e a s s e r t s t h a t t h e T r i a l C o u r t d i d n o t h a v e

j u r i s d i c t i o n t o h e a r Ms . A n e n e ’ s c o mp l a i n t f o r d i v o r c e b e c a u s e

Ms . A n e n e n e v e r e s t a b l i s h e d t h a t s h e wa s a b o n a f i d e r e s i d e n t o f

T e n n e s s e e wh e n t h e a c t s c o mp l a i n e d o f we r e c o mmi t t e d , n o r wa s s h e

a r e s i d e n t o f T e n n e s s e e f o r s i x mo n t h s p r i o r t o f i l i n g h e r

c o mp l a i n t .      Ms . A n e n e a s s e r t s t h a t s h e h a s b e e n a r e s i d e n t o f

Ha mi l t o n C o u n t y , f o r a p e r i o d l o n g e r t h a n s i x mo n t h s p r i o r t o t h e

f i l i n g o f t h e d i v o r c e c o mp l a i n t a n d t h a t t h e a c t s c o mp l a i n e d o f

occ ur r e d i n Tenne s s e e .           Thus , t he i nt e r pr e t a t i on of t he t e r m

" r e s i d e n c e " i s o f c r i t i c a l i mp o r t a n c e i n d e t e r mi n i n g wh e t h e r t h e

T r i a l C o u r t h a d j u r i s d i c t i o n t o h e a r t h i s ma t t e r .



                     Mr . A n e n e a r g u e s t h a t a l t h o u g h s h e r e s i d e d i n Ha mi l t o n

C o u n t y , Ms . A n e n e wa s n e v e r d o mi c i l e d t h e r e .          As us e d i n

T. C. A. 36- 4- 104, Tennes s e e c our t s hav e i nt e r pr e t e d t he t e r m

" r e s i d e " t o me a n d o mi c i l e .       Wi s e ma n v . Wi s e ma n , 2 1 6 T e n n .     702,

3 9 3 S . W. 2 d 8 9 2 ( 1 9 6 5 ) ; S n o d g r a s s v . S n o d g r a s s , 4 9 T e n n .      App. 607,

3 5 7 S . W. 2 d 8 2 9 ( 1 9 6 2 ) .       T h e t e r m d o mi c i l e me a n s t h e p l a c e wh e r e


                                                        5
o n e i s , a s we l l a s t h e p l a c e wh e r e o n e i n t e n d s t o r e ma i n .

R e s i d e n c e r e f e r s t o t h e p l a c e wh e r e o n e i s .         On e ma y h a v e ma n y

r e s i d e n c e s b u t o n l y o n e d o mi c i l e .      Me r e i n t e n t t o ma k e a

pa r t i c ul a r pl a c e one ’ s r e s i de nc e i s i ns uf f i c i e nt t o e s t a bl i s h

d o mi c i l e .      A n a p p r o p r i a t e a c t i o n h a r mo n i z i n g wi t h i n t e n t i s

ne c e s s a r y .      Br o wn v . Ho ws , 1 6 3 T e n n .       1 7 8 , 4 2 S . W. 2 d 2 1 0 ( 1 9 3 1 ) .



                     Ms . A n e n e i s a c i t i z e n o f Ni g e r i a .       S he r e f e r s t o

N i g e r i a a s " h o me . "       Ho we v e r , Ms . A n e n e h a s o f f e r e d n o p r o o f t h a t

s h e i n t e n d s t o r e t u r n t o Ni g e r i a p e r ma n e n t l y i n t h e f u t u r e .          In

h e r t e s t i mo n y , Ms . A n e n e s t a t e d t h a t s h e h a s o p t i o n s o t h e r t h a n

r e t u r n i n g t o Ni g e r i a a f t e r t h e e x p i r a t i o n o f h e r v i s a .        F ur t he r ,

Ms . A n e n e t o o k s t e p s wh i c h ma n i f e s t e d h e r i n t e n t t o r e ma i n i n

Ha mi l t o n C o u n t y .      She e nr ol l e d and par t i c i pat e d i n a pedi a t r i c

r e s i d e n c y p r o g r a m a n d mo v e d i n t o a d u p l e x wi t h h e r f a mi l y .

C o u p l e d wi t h h e r p r e s e n c e i n Ha mi l t o n C o u n t y , we f i n d t h a t t h e s e

a c t s a r e s uf f i c i e nt t o e x hi bi t t he i nt e nt r e qui r e d t o e s t a bl i s h

d o mi c i l e .      T h u s , we h o l d t h a t t h e T r i a l J u d g e wa s c o r r e c t i n

f i ndi ng j ur i s di c t i on under t he s t a t ut e .



                     Ne x t , Mr . A n e n e a r g u e s t h a t t h e T r i a l C o u r t e r r e d i n

a s s u mi n g j u r i s d i c t i o n o v e r t h e p a r t i e s ’ mi n o r c h i l d r e n .     Re l y i n g

on T. C. A. 36- 6- 203(a ) ( 1), he a s s e r t s t hat t he Tr i a l Cour t di d not

h a v e j u r i s d i c t i o n t o d e c i d e t h e c u s t o d y ma t t e r s i n v o l v e d i n t h i s

c a s e b e c a u s e T e n n e s s e e wa s n o t t h e " h o me s t a t e " o f t h e c h i l d r e n

f o r a t l e a s t s i x mo n t h s p r i o r t o t h e c o mme n c e me n t o f t h e

pr oce e di ng.



                                                         6
                   Ho we v e r , t h e s t a t u t e a l l o ws a T e n n e s s e e c o u r t t o h a v e

j u r i s d i c t i o n o v e r c u s t o d y ma t t e r s e v e n wh e n T e n n e s s e e wa s n o t t h e

h o me s t a t e o f t h e c h i l d f o r a p e r i o d o f s i x mo n t h s p r e c e d i n g t h e

c o mme n c e me n t o f t h e p r o c e e d i n g s .       T. C. A. 36- 6- 203(a ) ( 2) g r a nt s

j u r i s d i c t i o n t o a T e n n e s s e e c o u r t t o h e a r c h i l d c u s t o d y ma t t e r s

wh e r e n o s t a t e h a s j u r i s d i c t i o n o r wh e r e t h e c h i l d ’ s h o me s t a t e

has dec l i ned t o ex e r c i s e j ur i s di c t i on on t he g r ound t hat

T e n n e s s e e i s t h e mo r e a p p r o p r i a t e p l a c e t o d e t e r mi n e c u s t o d y

i s s ue s a nd a t l e a s t one of t he c ont e s t a nt s ha s a s i g ni f i c a nt

c onnec t i on t o Tenne s s e e .           We f i n d t h a t t h e r e i s s u b s t a n t i a l

e v i d e n c e i n T e n n e s s e e t o d e t e r mi n e t h e c u s t o d y i s s u e s a n d i t i s

a p p r o p r i a t e f o r a T e n n e s s e e c o u r t t o a s s u me j u r i s d i c t i o n .



                   P r i o r t o mo v i n g t o C h a t t a n o o g a , t h e p a r t i e s l i v e d i n

Mi s s i s s i p p i .   Ms . A n e n e f i l e d f o r d i v o r c e i n Mi s s i s s i p p i .      The

Mi s s i s s i p p i c o u r t d i s mi s s e d t h e c a u s e a f t e r f i n d i n g t h a t " t h e

p a r t i e s a r e l i v i n g i n t h e s a me r e s i d e n c e i n t h e S t a t e o f

T e n n e s s e e , t h a t t h e p a r t i e s r e s u me d a f a mi l y r e l a t i o n s h i p i n

Tennes s e e i n J ul y , 1993, a nd t hat t he par t i e s now hav e no

s i g n i f i c a n t c o n t a c t s wi t h t h e S t a t e o f Mi s s i s s i p p i . "    Mr . A n e n e

d o e s n o t a s s e r t t h a t a n y s t a t e o t h e r t h a n Mi s s i s s i p p i h a s

j ur i s di c t i on.      T h u s , i n a c c o r d a n c e wi t h t h e e x p r e s s l a n g u a g e o f

t h e s t a t u t e t h e T r i a l C o u r t wa s c o r r e c t i n f i n d i n g t h a t i t h a d

j ur i s di c t i on t o t r y t he ques t i on of c us t ody .



                   Ne x t , Mr . A n e n e a s s e r t s t h a t t h e T r i a l C o u r t e r r e d i n

a wa r d i n g c u s t o d y t o Ms . A n e n e .        The f i ndi ngs of t he t r i a l c our t



                                                         7
s ha l l be de nov o upon t he r e c or d of t he t r i a l c our t a nd ar e

a c c o mp a n i e d b y a p r e s u mp t i o n o f c o r r e c t n e s s , u n l e s s t h e

p r e p o n d e r a n c e o f t h e e v i d e n c e i s o t h e r wi s e .    Ru l e 1 3 ( d ) ,

T e n n e s s e e Ru l e s o f A p p e l l a t e P r o c e d u r e .    A b s e n t a n e r r o r o f l a w,

we mu s t a f f i r m u n l e s s t h e e v i d e n c e p r e p o n d e r a t e s a g a i n s t t h e

f i ndi ng s of t he t r i a l c our t .             Gr i f f i n v . S t o n e , 8 3 4 S . W. 2 d 3 0 0

( Tenn. App. 1992).            F u r t h e r , t h e a wa r d o f c u s t o d y i s i n t h e

d i s c r e t i o n o f t h e t r i a l c o u r t a n d , o n a p p e a l , g r e a t we i g h t wi l l

be g r a nt e d t o t he f i ndi ng s of f a c t a nd c r e di bi l i t y .                E d wa r d s v .

E d wa r d s , 5 0 1 S . W. 2 d 2 8 3 ( T e n n . A p p . 1 9 7 3 ) .



                 Mr . A n e n e a s s e r t s t h e f a c t t h a t h e wa s t h e p r i ma r y

c a r e g i v e r o f t h e c h i l d r e n d u r i n g t h e ma r r i a g e a s h i s b a s i s f o r

ov e r t ur ni ng t he f i ndi ng of t he Tr i a l J udge on t hi s i s s ue.                        Wh i l e

i t i s t r u e t h a t Ms . A n e n e wa s n o t a l wa y s t h e p r i ma r y c a r e g i v e r o f

t h e c h i l d r e n , t h e e v i d e n c e s u p p o r t s Ms . A n e n e ’ s a s s e r t i o n t h a t

s h e wa s f o r c e d a wa y f r o m h e r c h i l d r e n b y Mr . A n e n e ’ s a b u s i v e n e s s

a n d wa s k e p t a wa y f r o m t h e m b y Mr . A n e n e ’ s o b s t r u c t i o n i s t

t act i cs.      We f i n d t h a t Ms . A n e n e ’ s a s s e r t i o n s a r e c l e a r l y

s uppor t e d i n t he r e c or d.            The f a c t s do not pr e ponder a t e a g a i ns t

t he f i ndi ngs of t he Tr i a l J udge a nd t hi s i s s ue i s f ound i n f a v or

o f Ms . A n e n e .



                 Mr . A n e n e ’ s f o u r t h i s s u e c o mp l a i n s t h a t t h e T r i a l J u d g e

e r r e d i n e x c l u d i n g e v i d e n c e wh i c h h i s c o u n s e l c o n t e n d s h a d b e e n

s t i p u l a t e d t o p r i o r t o t r i a l b y Ms . A n e n e ' s p r e v i o u s c o u n s e l .




                                                        8
Du r i n g t r i a l , Ms . A n e n e ’ s n e w c o u n s e l o b j e c t e d t o t h e a d mi s s i o n

o f t h e s t i p u l a t e d e v i d e n c e a n d wa s s u s t a i n e d .



                  The e v i dence i n ques t i on i s Exhi bi t 13, i nt r oduce d f or

i d e n t i f i c a t i o n o n l y , wh i c h i s a n u n a u t h e n t i c a t e d Ne w Y o r k c o u r t

o r d e r d i s mi s s i n g a p e t i t i o n f o r c h i l d a b u s e a s t o o n e o f         t hei r

d a u g h t e r s wh i c h Ms . A n e n e h a d i n s t i t u t e d a g a i n s t Mr . A n e n e .



                  We f i r s t n o t e t h a t a b s e n t e x t r a o r d i n a r y c i r c u ms t a n c e s ,

s t i p u l a t i o n s ma d e b y t h e p a r t i e s , wh e t h e r b e f o r e o r d u r i n g t r i a l ,

o r b y a p r e v i o u s o r c u r r e n t c o u n s e l , wo u l d b e a d mi s s i b l e i n

e v i de nc e .     We o b s e r v e i n t h e p r e s e n t c a s e , h o we v e r , t h e r e i s

n o t h i n g i n t h e r e c o r d wh i c h we h a v e f o u n d t o s h o w s u c h a

s t i p u l a t i o n wa s ma d e .      I n s t e a d , t h e r e i s t h e a c k n o wl e d g me n t b y

Ms . A n e n e t h a t d u r i n g h e r d i s c o v e r y d e p o s i t i o n s h e h a d t h e

p e t i t i o n d i s mi s s e d .    S h e f r e e l y a d mi t t e d t h i s f a c t i n h e r

t e s t i mo n y a t t r i a l .      Thus , e v e n i f t her e had bee n s uch a

s t i p u l a t i o n , we c a n f i n d n o p r e j u d i c i a l e r r o r b y r e f u s i n g t o

a d mi t t h e c o u r t o r d e r , wh i c h wo u l d b e o n l y c u mu l a t i v e e v i d e n c e .



                  Mr . A n e n e ’ s f i n a l i s s u e a s s e r t s t h a t t h e T r i a l J u d g e

e r r e d i n deny i ng hi s r e ques t f or a t t or ney f e e s a nd cos t s .                       The

d e c i s i o n t o a wa r d a t t o r n e y f e e s i s wi t h i n t h e d i s c r e t i o n o f t h e

t r i a l c our t .      The de c i s i on of t he t r i a l c our t a s t o a t t or ne y f e e s

wi l l n o t n o r ma l l y b e d i s t u r b e d o n a p p e a l a b s e n t a c l e a r s h o wi n g

of a bus e .        A a r o n v . A a r o n , 9 0 9 S . W. 2 d 4 0 8 ( T e n n . 1 9 9 5 ) .      Mr . A n e n e

h a s ma d e n o s u c h s h o wi n g .


                                                        9
                F o r t h e f o r e g o i n g r e a s o n s t h e j u d g me n t o f t h e T r i a l

C o u r t i s a f f i r me d a n d t h e c a u s e r e ma n d e d f o r s u c h f u r t h e r

p r o c e e d i n g s , i f a n y , a s ma y b e n e c e s s a r y a n d c o l l e c t i o n o f c o s t s

b e l o w.   C o s t s o f a p p e a l a r e a d j u d g e d a g a i n s t Mr . A n e n e .



                                                  _______________________________
                                                  Ho u s t o n M. Go d d a r d , P . J .




                                                    10
C ON C U R :



_ _ _ _ _ _ _ _________________________
He r s c h e l P . F r a n k s , J .



_ _ _ _ _ _ _ _________________________
Do n T . Mc Mu r r a y , J .




                                      11